DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-11, 12, 13, 15, 17, 18, 19 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jin et al. (US 2016/0242712 A1).
1. A method (paragraph 0007, “An imaging method is provided”)for capturing a digital radiographic (DR) image of a subject, the method comprising: capturing a reduced exposure DR image of the subject in a DR detector (paragraph 0021 says the detector array 18 senses the transmitted x-rays that pass through a medical patient 22), including exposing the subject using an x-ray source set at a reduced exposure level (paragraph 0024 says to generate low-dose preparatory scan to the object and generating a first image of the object corresponding to the low-dose preparatory scan. Paragraph 0027 further explains the low-dose preparatory scan is a scout scan where low tube current is applied to the x-ray source 14 to scan the patient 22); mapping one or more exposure control regions in the reduced exposure DR image and associating a predetermined exposure level with the one or more exposure control regions (paragraph 0024 also says to generate a volumetric map of noise variance of the region of interest. Paragraph 0040 further explains that optimal profile for imaging is based on the noise variance maps, dose maps and organ maps. Note that paragraph 0044 says the tube voltage and the tube current profiles are optimized based on the organ map or localization. ); calculating a difference between the predetermined exposure level setting and the reduced exposure level (paragraph 0029 says “[t]he noise estimates and the dose estimates are generated view by view at least based on the first image”.  Paragraph 0041 explains the concept that correlates to calculating the difference and generating exposure level, i.e. varying tube current or voltage for optimal imaging. Note also the discussion in paragraph 0042.); setting the x-ray source at a diagnostic exposure level according to the calculated difference; and capturing a diagnostic DR image of the subject in the DR detector, including exposing the subject using the x-ray source set at the diagnostic exposure level (paragraph 0024 says the method uses the optimal profiles generated from the first image to generate a second image of the object corresponding to the acquisition scan.). 
2. The method of claim 1, wherein the predetermined exposure level is predetermined based on an imaging region of the subject, subject size, and subject anatomy view angles (paragraph 0027 says preparatory scan is made to match the size of the actual patient. Paragraph 0029 says the dose maps which is used for generating the second image represent dose weighted by organ sensitivity).
3. The method of claim 1, further comprising accessing the predetermined exposure level as output by a trained machine learning algorithm using a plurality of archived images (paragraph 0027 says virtual representation of the patient is a selected patient model from a library of actual or simulated scans and adjusted to match the size of the actual patient). 
6. The method of claim 1, further comprising displaying the reduced exposure DR image of the subject having the one or more exposure control regions highlighted (inherent from display 42). 
inherent from overall teaching). 
8. The method of claim 1, further comprising mapping boundaries of the exposure measurement regions to exclude non-anatomy devices in the subject (this is an inherency from just generating the scout scan from a region of interest). 
9. A computer implemented method for capturing a digital radiographic (DR) image of a subject (paragraph 0007, “An imaging method is provided”) , the method comprising: in response to an operator command entry (paragraph 0023 says the computer 36, controlling the operation of the system receives commands and scanning parameters from an operator 40) , capturing a reduced exposure DR image of the subject in a DR detector (paragraph 0021 says the detector array 18 senses the transmitted x-rays that pass through a medical patient 22. Paragraph 0027 further explains the low-dose preparatory scan is a scout scan where low tube current is applied to the x-ray source 14 to scan the patient 22), including exposing the subject using an x-ray source set at a reduced exposure level (paragraph 0024 says to generate low-dose preparatory scan to the object and generating a first image of the object corresponding to the low-dose preparatory scan.  Note that paragraph 0044 says the tube voltage and the tube current profiles are also optimized based on the organ map or localization  )   ; mapping one or more exposure control regions in the reduced exposure DR image and associating a predetermined exposure level with the one or more exposure control regions, using an output from a machine learning algorithm; calculating a difference between the predetermined exposure level setting and the reduced exposure level paragraph 0024 also says to generate a volumetric map of noise variance of the region of interest. Paragraph 0040 further explains that optimal profile for imaging is based on the noise variance maps, dose maps and organ maps); automatically setting the x-ray source at a diagnostic exposure level according to the calculated difference  (paragraph 0029 says “[t]he noise estimates and the dose estimates are generated view by view at least based on the first image”. Paragraph 0041 explains the concept that correlates to calculating the difference and generating exposure level, i.e. varying tube current or voltage for optimal imaging. Note also the discussion in paragraph 0042.); and capturing a diagnostic DR image of the subject in the DR detector, including exposing the subject using the x-ray source set at the diagnostic exposure level  (paragraph 0024 says the method uses the optimal profiles generated from the first image to generate a second image of the object corresponding to the acquisition scan.). 
10. The method of claim 9, further comprising training the machine learning algorithm using a plurality of archived DR images having exposure control regions marked thereon by a human operator (paragraph 0027 says virtual representation of the patient is a selected patient model from a library of actual or simulated scans and adjusted to match the size of the actual patient). 
10. The method of claim 9, further comprising training the machine learning algorithm using a plurality of archived DR images having exposure control regions marked thereon by a human operator (paragraph 0027 says virtual representation of the patient is a selected patient model from a library of actual or simulated scans and adjusted to match the size of the actual patient)   .
11. The method of claim 9, further comprising training the machine learning algorithm using an iterative sequence comprising: selecting an image from a database of archived DR images; and identifying at least one exposure control region in the selected image using input from a trained human observer (this is an inherent function of computer 36). 
12. The method of claim 9, further comprising executing the steps of the method automatically in response to a single operator command entry ( inherent from paragraph 0023 which says the computer 36, controlling the operation of the system receives commands and scanning parameters from an operator 40)   . 
13. The method of claim 12, further comprising entering the single operator command entry using a pushbutton (inherent from the operator console). 
15. The method of claim 9, further comprising storing or transmitting the diagnostic DR image of the subject (mass storage 38). 
17. The method of claim 9, further comprising displaying the one or more exposure control regions for confirmation by an operator before the step of calculating (inherent from generating of the scout image in low quality, allowing the operator to decide which patient model to use). 
(note Fig.7). 
19. The method of claim 9, further comprising mapping one or more exposure control regions in the reduced exposure DR image to exclude man-made devices therefrom (inherent). 
20. A radiography system (Fig. 2) comprising: an x-ray generator (x-ray source 14); a digital radiography detector panel (detectors 20); a control logic processor (computer 36) in signal communication with the x-ray generator and the digital radiography detector panel, the control logic processor configured to energize the x-ray generator in response to an operator instruction (paragraph 0023 says the computer 36, controlling the operation of the system receives commands and scanning parameters from an operator 40. Paragraph 0023 offers possible interactions between the system and computer 36) wherein the control logic processor is programmed to: activate an x-ray beam from the generator at a reduced exposure setting toward a subject and the digital radiography detector panel (paragraph 0024 says to generate low-dose preparatory scan to the object and generating a first image of the object corresponding to the low-dose preparatory scan.  Note that paragraph 0044 says the tube voltage and the tube current profiles are also optimized based on the organ map or localization); acquire a reduced-exposure image of the subject from the digital radiography detector panel (paragraph 0021 says the detector array 18 senses the transmitted x-rays that pass through a medical patient 22. Paragraph 0027 further explains the low-dose preparatory scan is a scout scan where low tube current is applied to the x-ray source 14 to scan the patient 22) ; momentarily suspend the x-ray generator while executing the following sequence: mapping, within the reduced-exposure image of the subject, one or more exposure control measurement regions and associating a predetermined target clinical exposure setting with the one or more mapped exposure control measurement regions; calculating a difference between the reduced exposure setting and the associated predetermined target clinical exposure setting; and scaling a clinical exposure setting according to the calculated difference; resume x-ray beam generation by the x-ray generator at the scaled clinical exposure setting toward the subject discussion from paragraph 0024-0026). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2016/0242712 A1).
Jin teaches a digital radiographic imaging system that generates a final image from a pre-scout image taking at a reduced exposure level. 
However, Jin does not teach capturing the archived images at a clinical exposure levels set at about twice or more than the reduced exposure level such as required by claim 4. Jin further fails to teach setting the diagnostic exposure level at least about twice the reduced exposure level as required by claim 14. 
However, these selections would appear to be within the operating capability of Jin’s teaching. As such anyone of ordinary skill in the art would have considered it obvious to operate Jin’s method and system to include at least about twice the reduced exposure level, assuming such a level would render optimized imaging quality. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON KITSUN WONG whose telephone number is (571)272-1834.  The examiner can normally be reached on Monday – Friday 9:00am – 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571 272 2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DON K WONG/               Primary Examiner, Art Unit 2884